 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00012-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   GUILLERMO JOSE LEON RAMIREZ,                       DATE: July 25, 2019
     aka “Memo,”                                        TIME: 10:00 a.m.
15   aka “Pancho,”                                      COURT: Hon. Morrison C. England, Jr.
16                               Defendant.
17
18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.     By previous order, this matter was set for status on May 2, 2019. On April 30, 2019, the

22 parties filed a stipulation to continue the May 2, 2019 status conference to July 11, 2019. (Dkt. 43.) On
23 May 1, 2019, the Court issued a minute order continuing the status conference from July 11, 2019 to
24 July 25, 2019, on the Court’s own motion.
25          2.     By this stipulation, and in order to accommodate counsel’s schedules, the parties now

26 move to continue the status conference until August 8, 2019, and to exclude time between May 2, 2019,
27 and August 8, 2019, under Local Code T4.

28          3.     The parties agree and stipulate, and request that the Court find the following:

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                a)      The government has represented that the discovery associated with this case

 2         includes more than 100 pages of written discovery, as well as numerous audio and video files

 3         and spreadsheets of calls and text messages. All of this discovery has been either produced

 4         directly to counsel and/or made available for inspection and copying.

 5                b)      On or about March 20, 2019, the government produced additional audio/video

 6         discovery.

 7                c)      Counsel for defendant desires additional time review this discovery, to consult

 8         with her client, and to otherwise prepare for trial.

 9                d)      Counsel for defendant believes that failure to grant the above-requested

10         continuance would deny her the reasonable time necessary for effective preparation, taking into

11         account the exercise of due diligence. In particular, counsel for defendant has a trial scheduled

12         in another case for June 10, 2019, that is expected to last two weeks.

13                e)      The government does not object to the continuance.

14                f)      Based on the above-stated findings, the ends of justice served by continuing the

15         case as requested outweigh the interest of the public and the defendant in a trial within the

16         original date prescribed by the Speedy Trial Act.

17                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18         et seq., within which trial must commence, the time period of May 2, 2019 to August 8, 2019,

19         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20         because it results from a continuance granted by the Court at defendant’s request on the basis of

21         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22         of the public and the defendant in a speedy trial.

23 / / /
24 / / /
25 / / /
26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: May 1, 2019                                      MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10
11
     Dated: May 1, 2019                                      /s/ HANNAH R. LABAREE
12                                                           HANNAH R. LABAREE
13                                                           Counsel for Defendant
                                                             GUILLERMO JOSE LEON
14                                                           RAMIREZ

15
16
17                                                   ORDER

18          IT IS SO ORDERED.

19 Dated: May 2, 2019
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
